Rosenberry, J.
(dissenting). I concurred in the opinion of the court in Weber v. State, 190 Wis. 257, 208 N. W. 923, and accept full responsibility for such concurrence. It is there .said (p. 266) :
“Aside from what has been heretofore said, even assuming that the act charged and complained of could in law constitute an embezzlement, nevertheless the agreement above set forth and -the testimony of Prescott are so involved in entanglements and uncertainties as to create in our minds more than a robust, reasonable doubt of the guilt of the defendant.”
*378It is my view of the law that where a subordinate yields obedience to a superior officer and merely, performs in the course of his duty an act which he is directed to perform, he cannot be possessed of that fraudulent intent which is a necessary element of the crime of embezzlement. Weber, was in that situation. But if it is to be held, as it seems to me it is held in the present case, that an employee of a corporation who, by virtue of such employment, is intrusted with the disbursement of money, fraudulently converts it to the use of the corporation of which he is an employee, is not guilty of embezzlement, I cannot concur in that view.
If such is the holding in the Weber Case, it is my present conviction that it is erroneous and that the proper construction of the statute is that placed upon it by the Chief Justice in his dissenting opinion herewith.
I am authorized to say that Mr. Justice Cuownhart concurs in this dissent.